—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered July 6, 1994, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
Upon reviewing the record, the brief submitted by defense counsel and defendant’s pro se submission, we find that there are no nonfrivolous issues that could be raised on appeal. Particularly, we reject defendant’s assertions that County Court abused its discretion in imposing the agreed-upon sentence or that his counsel was ineffective in recommending that defendant accept the plea bargain. Accordingly, the judgment should be affirmed and counsel’s application for leave to withdraw should be granted.
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.